UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7069


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

REGINALD LAMONT USSERY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:94-cr-00095-F-1)


Submitted:    December 16, 2008            Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Lamont Ussery, Appellant Pro Se.      Felice McConnell
Corpening, OFFICE OF THE UNITED STATES ATTORNEY, Anne Margaret
Hayes, Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald   Lamont   Ussery    appeals    the   district       court’s

order denying his motion for reconsideration of the denial of

his motion to withdraw his guilty plea.              We have reviewed the

record and find no reversible error.            Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.               See United States v.

Ussery,    No.   5:94-cr-00095-F-1    (E.D.N.C.     June    17,    2008).      We

dispense    with    oral   argument   because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2